


Exhibit 10.16




SEPARATION AGREEMENT AND RELEASE


This Separation Agreement and Release (“Separation Agreement”) is between Tesco
Corporation (US) (“Tesco”) and Dean Ferris (“Employee” or “you”). To be
effective, this Agreement must be signed, in unchanged form, no later than
forty-six (46) days after the date offered to Employee, November 17, 2015, or
else it is withdrawn.
    
Section 1. Severance Payment and Consideration.


Employee is voluntarily signing this Separation Agreement and Release in return
for the following Severance Payment: (1) payment of the sum of an amount equal
to $465,000.00, minus legally required payroll withholdings and deductions; and
(2) if you timely elect COBRA coverage, Tesco will pay for that coverage for the
first three months. After that, you will be wholly responsible for such
payments.


You agree that this total payment of $465,000.00 fully satisfies (and is in
excess of) Tesco’s severance payment obligations to you under the Employment
Agreement between yourself and Tesco effective August 3, 2010, as amended
(“Employment Agreement”). The total payment of $465,000.00 will be paid as
follows: (1) $310,000.00 paid as soon as administratively feasible but not later
than March 15, 2016; and (2) $155,000.00 paid at the same time other
participants in Tesco’s Short Term Incentive Plan (“STIP”) receive their STIP
bonus for 2015 (assuming any other participants actually do receive such a
bonus), but no later March 15, 2016. You also agree that Tesco had no
preexisting obligation to offer to pay for the first three months of your COBRA
coverage, if you timely elect such coverage.


Employee acknowledges that the Severance Payment will not be provided if
Employee revokes this Agreement as set forth in Section 9 below. Employee
further acknowledges, as set forth in more detail below, that the Severance
Payment will not be provided to Employee if Employee violates any of the terms
of this Separation Agreement.


Employee acknowledges and understands the provisions of this Separation
Agreement and Release (specifically including the release and forfeiture terms
below) and has also had the opportunity to ask any questions he may have
regarding this Separation Agreement and Release.


Employee understands and agrees that he will be entitled to the above-described
Severance Payment only upon signing an unchanged copy of this Separation
Agreement and then submitting the Separation Agreement to James Dunlop, Tesco’s
Vice President of Human Resources, on or before the date noted at the top of
this document and not thereafter revoking the Separation Agreement as described
in Section 9. Employee understands that if he submits the Separation Agreement
by mail, it must be postmarked no later than the date noted above. Employee also
understands that he will receive the Severance Payment only if Employee
satisfies all of the other conditions and requirement contained in this
Separation Agreement.


Employee further understands and agrees that the Severance Payment provided
hereunder is more than would be provided to Employee upon his or her termination
of employment if he did not sign a Separation Agreement or other General Release
agreement similar to this Separation Agreement.


Section 2. Release of Claims


A. Consideration, Scope, Parties Released


Employee has chosen to sign this Separation Agreement and Release of Claims in
return for the Severance Payment referenced in Section 1 of this Separation
Agreement, which is in excess of any amount of money that he is otherwise
entitled to from Tesco. Employee executes and signs this Release not only on his
or her own behalf, but also on behalf of his heirs, executors, and assigns. This
release is being given to the following persons and entities:


(1) Tesco Corporation and any and all of its related entities and affiliates,
including any of their predecessors or successors;
(2) the past, present and future agents, officers, directors, employees,
stockholders, owners, insurers, representatives and assigns of Tesco Corporation
and its affiliates;
(3) the employee benefit plans of Tesco Corporation and its affiliates; as well
as the insurers, trustees, administrators and fiduciaries of such plans; and




--------------------------------------------------------------------------------




(4) any other persons acting by, through, under or in concert with any of the
persons or entities listed in (1) through (3) above.


B. Claims Released


Except for the claims listed in the final paragraph of this Section 2, Employee
hereby unconditionally, fully and forever releases the persons and entities
listed above from all claims, demands, causes of action or similar rights of any
nature, whether known or unknown, which Employee may have against any or all of
them including, but not limited to, those arising out of or in any way related
to Employee’s employment by Tesco or the termination of that employment.
Examples of claims released include, but are not limited to, claims for
attorneys’ fees, claims for employment or reemployment, claims for any
additional benefits because of the payment of any portion, part or whole, of the
Severance Payment to Employee, and claims arising under any of the following
statutes, executive orders or common law doctrines:


(1)
the Age Discrimination in Employment Act, which prohibits age discrimination in
employment;

(2)
Title VII of the Civil Rights Act of 1964, Section 1981 of the Civil Rights Act
of 1866 and, to the extent it may be applicable, Executive Order 11246, which
collectively prohibit discrimination based on race, color, national origin,
religion or sex;

(3)
the Equal Pay Act, which prohibits paying men and women unequal pay for equal
work;

(4)
the Americans with Disabilities Act and Sections 503 and 504 of the
Rehabilitation Act of 1973, which prohibit discrimination against the disabled;

(5)
any other federal, state or local laws or regulations prohibiting discrimination
or retailiation in employment;

(6)
the Workers Adjustment and Retraining Notification Act, which requires that
advance notice be given of certain work force reductions;

(7)
the Employee Retirement Income Security Act of 1974 which, among other things,
protects pension and health benefits;

(8)    the Fair Labor Standards Act of 1938, which regulates wage and hour
matters; and
(9)
federal, state or local laws (including statutes, regulations, other
administrative guidance and common law doctrines) which provide recourse for
alleged wrongful discharge, physical or personal injury, emotional distress,
breach of contract, fraud, negligent misrepresentation, libel, slander,
defamation and similar or related claims;

(10)
the Family and Medical Leave Act of 1993, which requires employers to provide
leaves of absence under certain circumstances;

(11)
the Texas Labor Code, the Texas Payday Act, and all other Texas laws that
prohibit discrimination or retaliation in employment;

(12)
the Genetic Information Nondiscrimination Act;

(13)
the Lily Ledbetter Fair Pay Act; and

(14)
any other federal, state, or local laws or regulations relating to employment,
such as veterans’ reemployment rights laws or laws restricting an employer’s
right to terminate employees, including but not limited to the Dodd-Frank Act
and the Sarbanes-Oxley Act.



C. Release Extends to both Known and Unknown Claims


The Release in this Separation Agreement covers both claims and potential claims
that Employee knows about and those Employee may not know about. Employee
expressly waives all rights afforded by any statute or common law doctrine that
limits in any way the effect of a release with respect to unknown claims.


D. Claims Not Released


Employee is not releasing:


(1)
any rights or claims under the Age Discrimination in Employment Act that arise
after the date this Separation Agreement is signed by Employee;

(2)    Employee’s rights to the benefits described in Section 1 of this
Separation Agreement;




--------------------------------------------------------------------------------




(3)
any claims Employee may have which relate solely to "COBRA" continuation of
coverage rights under group health plans maintained by Tesco;

(4)
any timely claims Employee may have, which arose prior to the date of this
Separation Agreement, for workers' compensation benefits or for unemployment
compensation benefits;

(5) any rights Employee may have to indemnification from Tesco; and
(6)    any future claims that are based on facts that not occurred as of the
date Employee signs this Separation Agreement.


Section 3. No Future Lawsuits, Confidential Information, No Personal Gain;
Additional Representations


A.
No Future Lawsuits



Employee promises never to file a lawsuit asserting any causes of action or
claims that are released in Section 2 (above) of this Separation Agreement.
Employee agrees that Employee will not collect or receive damages, payment or
remedies of any kind if any type of action or legal proceeding is brought, or
has been brought, by someone else on Employee’s behalf with respect to the
released claims. If, prior to the date that this Separation Agreement becomes
irrevocable under Section 9, Employee has any pending lawsuit with respect to
any claim that this Separation Agreement releases, Employee agrees to request,
in writing, that the lawsuit be dismissed, with prejudice. Employee also agrees
to make the request on or before the date this Separation Agreement becomes
irrevocable under Section 9 and to immediately provide written evidence of such
request to the Tesco Human Resources office. Employee further agrees to take any
other steps that are necessary or appropriate to obtain a dismissal of the
lawsuit, with prejudice.


B.
Agreement to Keep Trade Secrets and Proprietary Information Confidential



Employee acknowledges that Tesco’s relationship with its Customers is special
and unique and is based upon valuable and confidential information including the
identity of such Customers, their decision processes, the authority of their
officers and employees, their production and sales patterns, their special
contract requirements, and other special information concerning such customers,
all of which was developed by Tesco over time and at substantial expense, and
all of which constitute Trade Secrets and/or Proprietary Information. Employee
acknowledges that Tesco has exclusive rights to all such Trade Secrets and
Proprietary Information and agrees, for a period of two (2) years from the date
of this Separation Agreement: 1) to keep all of Tesco’s Trade Secrets and
Proprietary Information confidential; 2) not to communicate, disclose, or
disseminate, directly or indirectly, any Trade Secrets or any other information
of a secret, proprietary, confidential or generally undisclosed nature relating
to Tesco, its customers, business methods, and services (“Confidential
Information”) to any person other than officers or employees of Tesco authorized
to receive such information; and 3) not to use any of Tesco’s Trade Secrets,
Proprietary Information, or Confidential Information.


C.
Agreement to Keep Separation Agreement Confidential



Employee agrees that he or she shall not disclose, or cause to be disclosed, the
terms of this Separation Agreement, or the fact that this Separation Agreement
exists, except to his or her attorneys, accountants and/or tax advisors or to
the extent otherwise required by law. The parties further agree that this
section is not applicable to discussions of this Separation Agreement between
Employee and members of Employee’s immediate family.


D.
No Personal Gain



Employee also promises never to seek any damages, remedies, or other relief for
Employee’s personal benefit (any right to which is hereby waived) as a result of
any charge or complaint filed with any administrative agency with respect to any
claim released by in this Separation Agreement.


E.    Additional Representations in General


Employee acknowledges, represents, and agrees that Employee: (1) has been paid
properly and fully for all hours Employee worked for Tesco; (2) has been given
all the leave Employee was entitled to during Employee’s employment with Tesco;
and (3) has reported to Tesco, in writing, all on the job injuries Employee has
suffered (if any) during Employee’s employment with Tesco.


Section 4. No Promises


Employee agrees and acknowledges that Tesco, its affiliates, and their employees
have made no promises or representations to Employee regarding benefit
entitlements which led Employee to decide to sign this Separation Agreement,
other than any




--------------------------------------------------------------------------------




promises or representations which are contained herein and in any written
materials provided to Employee in connection with the presentation of this
Separation Agreement to Employee.


Section 5. Termination of Employment


Employee acknowledges that Employee’s employment was involuntarily terminated by
Tesco on November 16, 2015. Employee understands and acknowledges that Employee
may seek employment in the future with Tesco.


Section 6. Consequences of Employee’s Breach of Promises in Sections 3 and 18 of
this Separation Agreement, or of the Provisions of the Employment Agreement That
Survive The Termination of Employee’s Employment


Employee agrees and acknowledges that if Employee breaks any of the promises
made in Sections 3 or 18 of this Separation Agreement, or any of the provisions
of the Employment Agreement that survive the termination of Employee’s
employment, Employee shall forfeit, and Tesco shall not be obligated to pay, any
sums described in Section 1 above not yet paid to Employee. Furthermore, any
such breach by Employee shall entitle Tesco to recover all sums previously paid
to Employee under this Separation Agreement.


In the event of any breach of this Separation Agreement by Employee, or in the
event Tesco must bring suit to defend its interests under this Separation
Agreement, or any of the provisions of the Employment Agreement that survive the
termination of Employee’s employment, Employee shall pay all costs and expenses
incurred by any released person or entity in successfully defending itself
and/or in seeking relief on the basis of Employee’s conduct. Such costs and
expenses shall include, but are not limited to, reasonable attorneys’ fees and
court costs. Reasonable attorneys' fees shall include both the cost of in-house
counsel's time and the fees of outside counsel.


In addition, Employee acknowledges that Employee’s breach of the Confidentiality
provisions of this Separation Agreement is likely to result in irreparable and
unreasonable harm to Tesco and that injunctive relief, as well as damages, would
be appropriate in such circumstances.


Section 7. Period for Review and Consideration of Separation Agreement


Employee agrees: (1) that Employee has been given more than forty-five (45) days
to review and consider this Separation Agreement before the deadline for
submitting it; and (2) that as much of this period of time as Employee wishes
may be used prior to reaching a decision regarding the signing of this
Separation Agreement.


Section 8. Advice to Consult with Attorney


Employee understands and acknowledges that Tesco advises Employee to consult
with an attorney (at Employee’s own expense) before signing this Separation
Agreement and that, to the extent Employee deems it appropriate, Employee has
done so.


Section 9. Effective Date and Employee’s Right to Revoke Separation Agreement


Employee understands that this Separation Agreement shall not become effective
or enforceable until the revocation period discussed in the next paragraph has
passed.
Employee may revoke this Separation Agreement after signing it by submitting a
written notice of revocation to the James Dunlop, Tesco’s Vice President of
Human Resources by the end of the eighth (8th) day following the date Employee
signed the Separation Agreement. If the written notice of revocation is
submitted by mail, it must be postmarked no later than the eighth day following
the date on which Employee signed the Separation Agreement. If Employee revokes
this Separation Agreement, it shall not be effective or enforceable and Employee
will not receive the Severance Payment referenced in Section 1 of this
Separation Agreement. Employee understands that the Severance Payment will not
be provided until after this Separation Agreement becomes irrevocable.


Section 10. Non-Admission of Liability; No Mutual Release


Employee understands that neither Tesco nor any of its employees, officers,
directors, or agents believes or admits that they or any released person or
entity has done anything wrong. Employee agrees that this Separation Agreement
shall not be admissible in any court or other forum for any purpose other than
for the enforcement of its terms. Employee understands that Tesco is not
releasing any claims it had in the past, has now, or may have in the future
against Employee.






--------------------------------------------------------------------------------




Section 11. Death Before Payment of Severance Payment


Employee understands that under the terms of this Separation Agreement, if
Employee is otherwise eligible for the Severance Payment but should die after
signing this Separation Agreement, but before the Severance Payment has been
paid, then the Severance Payment will be paid to Employee’s estate. This is the
case, however, only if Employee did not revoke or breach this Separation
Agreement before Employee’s death.


Section 12. Company Property


Employee has returned to Tesco all files, memoranda, documents, records, copies
of the foregoing, credit cards, keys, and any other Tesco property in Employee’s
possession.


Section 13. False Claims Representations and Promises


Employee has disclosed to Tesco any information Employee has concerning any
conduct involving Tesco that Employee has any reason to believe may be unlawful
or involve any false claims to the United States or any other government.
Employee promises to cooperate fully in any investigation Tesco undertakes into
matters occurring during Employee’s employment with Tesco. Employee understands
that nothing in this Separation Agreement prevents Employee from cooperating
with any U.S. government investigation.


Section 14. Future Cooperation


Employee agrees that Employee will promptly and fully respond to all inquiries
from Tesco relating to any lawsuit or other claim with respect to which Employee
has relevant information and will be willing to testify truthfully in connection
with that lawsuit. To the extent Employee spends time and incurs out-of-pocket
expenses (such as postage costs or telephone charges) in assisting any Tesco
employee or agent in response to Tesco’s request, Tesco will mail to Employee a
reimbursement check for those expenses within 15 days after it receives
Employee’s request for payment with satisfactory written substantiation of the
claimed expenses.


Section 15. Modification/Execution of Separation Agreement


This Separation Agreement may not be modified or cancelled in any manner except
by a writing signed by both Employee and Tesco.


Section 16. Partial Invalidity of the Separation Agreement


If any term or provision of this Separation Agreement is determined by a court
or other appropriate authority to be invalid, void, or unenforceable for any
reason, the remainder of the terms and provisions of this Separation Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated.


Section 17. Interpretation and Arbitration


This Separation Agreement shall be construed as a whole according to its fair
meaning. It shall not be construed strictly for or against Employee or any
released person or entity. Unless the context indicates otherwise, the term “or”
shall be deemed to include the term “and” and the singular or plural number
shall be deemed to include the other. Captions are intended solely for
convenience of reference and shall not be used in the interpretation of this
Separation Agreement. This Separation Agreement shall be governed by the
statutes and common law of the State of Texas, excluding its choice of laws
statutes and common law.


Employee agrees that any dispute regarding the construction or application of
this Agreement, and all claims concerning any aspect of Employee’s employment
and/or termination shall be resolved by final and binding arbitration as set
forth in Paragraph 17 of the Employment Agreement.


Section 18.    Non-Disparagement


The Parties agree to refrain from making any public statements (or authorizing
any statements to be reported as being attributed to either Party) that are
critical, derogatory, or which may tend to injure the reputation or business of
the other Party, or in the case of TESCO, any and all of its related entities
and affiliates and their respective shareholders, directors, officers,
employees, agents or representatives other than in Employee’s own defense in an
adversarial proceeding, if any (for the purpose of this section, the “TESCO
Group”).




--------------------------------------------------------------------------------






Employee further agrees to do nothing with an intent to damage the TESCO Group’s
business reputation or good will.


Section 19.    Other Eligible Individuals.


You were terminated because Tesco reviewed the Corporate Executive Management
team to determine if positions could be temporarily eliminated so as to cut
costs in an extremely difficult market for the oilfield services industry in
which Tesco competes. After reviewing the Corporate Executive Management team it
was determined that Tesco could temporarily eliminate the General Counsel
position at this time and thereby cut costs. Attachment A to this Agreement is a
list of the job titles and ages of the other employees on the Corporate
Executive Management team. None of those individuals were selected for
termination as part of this review.


Section 20.    Separation Agreement Supersedes All Understandings and
Representations.


This Separation Agreement contains all of the understandings and representations
between Tesco and Employee relating to separation from employment and supersedes
all prior and contemporaneous understandings, discussions, agreements,
representations and warranties, both written and oral, with respect to any
separation of employment; provided, however, that nothing in this Agreement
releases Employee from any obligations he has to Tesco that survives the
termination of his employment, including but not limited to any such obligations
in the Employment Agreement.


[Signature Page Follows.]


EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS READ THIS SEPARATION AGREEMENT,
UNDERSTANDS IT, AND IS VOLUNTARILY SIGNING IT OF HIS OR HER OWN FREE WILL AND
VOLITION.






PLEASE READ THIS SEPARATION AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL
KNOWN AND UNKNOWN CLAIMS. IF YOU WISH, YOU SHOULD TAKE ADVANTAGE OF THE FULL
CONSIDERATION AND REVOCATION PERIODS AFFORDED BY SECTIONS 7 AND 9 AND CONSULT
YOUR ATTORNEY.


Employee:
TESCO CORPORATION:



/s/ Dean Ferris              11/19/2015            By: /s/ Fernando Assing     
11/19/2015
Employee’s Signature        Date                  Date
            


Name: Dean Ferris                        Name: Fernando Assing






--------------------------------------------------------------------------------




ATTACHMENT A
Employees On The Corporate Executive Management Team Not Terminated
Job Titles         DOB     Age


VP, HR
5/30/1972
43
VP,SR. & CFO
1/28/1969
46
VP, TAX & TREASURY
4/30/1973
42
VP, CONTROLLER
12/12/1966
48
VP/GM, BU
7/23/1973
42
VP, TUBULAR SERVICES
11/13/1977
37
VP, SUPPLY CHAIN
11/22/1979
35
 
 
 
 
 
 
 
 
 





Employee On The Corporate Executive Management Team Who Was Terminated (Dean
Ferris)
Job Titles              DOB     Age


VP,SR. & GENERAL COUNSEL
3/8/1957
57





